DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites "the first patented line opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the first patterned line opening".  All claims which depend on clam 2 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites "the non-metallic intermediate layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "a non-metallic intermediate layer".  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of HAYASHI (US 20120015472 A1).
	Regarding claim 1, DING teaches a solar cell interconnect (see the Perovskite photovoltaic cell interconnect, see Figs. 2-10, 13) comprising:
a bottom electrode layer (a plurality of transparent electrodes 21); 
a first patterned line opening (first etching trench 2a) in the bottom electrode layer (see Figs. 3, 9); 
a subcell layer (the active layer 32) over the bottom electrode layer (see Figs. 3, 9); 
a conformal transport layer (hole transporting layer 33) over the subcell layer (see Figs. 7, 9);
a top electrode layer (upper conductive layer 4) over the conformal transport layer (see Fig. 9); 
a second patterned line opening (third etching trench 3b) through the top electrode layer, the conformal transport layer and the subcell layer (see Figs. 7, 9); and
a conductive plug within the second patterned line opening (see the encapsulation in the third etching trench 3b; Regarding the encapsulation, DING does not teaches the material for the encapsulation.  However, HAYASHI discloses a solar cell module, wherein the filler layer 19 is formed with a resin such as EVA, EEA, PVB, silicon, urethane, acryl, and epoxy (see [0101], Fig. 2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the EVA, EEA, PVB, silicon, urethane, acryl, or epoxy material for the encapsulation in the device of DING as taught by HAYASHI, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); Since the encapsulation with EVA, EEA, PVB, silicon, urethane, acryl, or epoxy material has a property of thermal conductivity and is plugged into the third etching trench 3b, the encapsulation with EVA, EEA, PVB, silicon, urethane, acryl, or epoxy material is considered to correspond to the claimed “a conductive plug”) (see Fig. 13);
	
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	DING teaches the second patterned line opening overlaps the first patterned line opening (see the rejection of claim 1 and Figs. 3, 7).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	DING teaches the top electrode layer comprises a metal layer ([0037] In step S106, the upper conductive layer 4 is provided. The conductive coating, such as silver paste, is coated with the hole transporting layer 33), and the bottom electrode layer comprises a transparent material (see the plurality of transparent electrodes 21).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	DING teaches the subcell layer includes a perovskite absorber layer (Claim 6; wherein the photovoltaic layer is a structure of Perovskite photovoltaic cell that uses multi-layers functional design).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of HAYASHI (US 20120015472 A1) as applied to claim 2 above, further in view of FIELDS (Printed interconnects for photovoltaic modules).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	Regarding the claimed “a non-metallic intermediate layer along a single sidewall of the second patterned line opening”, modified DING does not explicitly disclose the claimed feature.  However, FIELDS discloses printed interconnects for photovoltaic modules, wherein the dielectric material in Fig. 2 provides electrical isolation between cells, wherein of the various dielectric inks investigated in the present work, poly(methyl-methacrylate) (PMMA) produced the best results (see Fig. 1 and P537-539).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the dielectric material (PMMA) between the subcell layer and the top electrode layer along a single sidewall of the second patterned line opening in the device of modified DING as taught by FIELDS, because the dielectric material provides electrical isolation between cells.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of HAYASHI (US 20120015472 A1) as applied to claim 1 above, further in view of HUANG (Thermal properties of polyvinyl butyral/graphene composites as encapsulation materials for solar cells).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the conductive plug comprises particles dispersed in a matrix”, DING teaches the conductive plug (see the rejection of claim 1), but does not explicitly disclose the claimed “particles dispersed in a matrix”.  However, HUANG discloses polyvinyl butyral/graphene nanoplate particles composites as encapsulation materials for solar cells, wherein the composites preserve remarkable properties of good thermal stability, high thermal conductivity and excellent insulation, wherein the graphene nanoplate particles are dispersed in the polyvinyl butyral (see Abstract, Conclusions, P190).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polyvinyl butyral/graphene nanoplate particles composite material for the encapsulation in the device of modified DING as taught by HUANG, because the polyvinyl butyral/graphene nanoplate particles composite material provides remarkable properties of good thermal stability, high thermal conductivity and excellent insulation.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of HAYASHI (US 20120015472 A1) as applied to claim 1 above, further in view of GUHA (US 20160087233 A1), with evidence provided by JIN (High temperature coefficient of resistance molybdenum oxide and nickel oxide thin films for microbolometer applications).
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the subcell layer includes a tandem structure including multiple subcells”, DING discloses wherein the photovoltaic layer is a structure of Perovskite photovoltaic cell that uses multi-layers functional design (see Claim 6), but does not explicitly disclose the claimed “a tandem structure including multiple subcells”.  However, GUHA discloses a monolithic tandem chalcopyrite-perovskite photovoltaic device, wherein Fig. 1 shows that the monolithic tandem chalcopyrite-perovskite photovoltaic device includes a tandem structure including multiple subcells of a perovskite-based top solar cell and a chalcopyrite-based bottom solar cell (see Fig. 1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the monolithic tandem chalcopyrite-perovskite photovoltaic device including a tandem structure including multiple subcells of a perovskite-based top solar cell and a chalcopyrite-based bottom solar cell for the a structure of photovoltaic cell in the device of DING as taught by GUHA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “wherein the conformal transport layer comprises a material selected from the group consisting of a metal oxide, a metal nitride, and a polymer”, GUHA discloses suitable materials for forming the hole transporting layer include, but are not limited to, MoO3 [0048].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the MoO3 material for the hole transporting layer in the device of modified DING as taught by GUHA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the conformal transport layer is characterized by a resistivity greater than 0.1 ohm.cm”, DING disclose the conformal transport layer (see the rejection of claim 1), but does not explicitly disclose the claimed “a resistivity greater than 0.1 ohm.cm”.  However, GUHA discloses suitable materials for forming the hole transporting layer include, but are not limited to, MoO3 [0048].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the MoO3 material for the hole transporting layer in the device of modified DING as taught by GUHA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified DING teaches the conformal transport layer is characterized by a resistivity greater than 0.1 ohm.cm (MoOx thin film resistivity varied from 3 to 2000  Ω·cm; see Abstract of JIN)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of HAYASHI (US 20120015472 A1) and GUHA (US 20160087233 A1) as applied to claim 10 above, further in view of YAMAMOTO (US 20170033304 A1).
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the conformal transport layer is less than 150 nm thick”, modified GUHA does not explicitly disclose the claimed “less than 150 nm thick”.  However, YAMAMOTO discloses a photovoltaic element, wherein a hole extraction layer (hole transport layer) of molybdenum trioxide (MoO3) is deposited in a thickness of 10 nm [0111].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the molybdenum trioxide (MoO3) with a thickness of 10 nm for the hole transporting layer in the device of modified DING as taught by YAMAMOTO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726